ACCEPTED
                                                                                                            03-14-00803-CV
                                                                                                                    3659589
                                                                                                   THIRD COURT OF APPEALS
                                                                                                             AUSTIN, TEXAS
                         TEXAS DEPARTMENT OF PUBLIC SAFETY                                              1/6/2015 9:37:37 AM
                                                                                                           JEFFREY D. KYLE
                                    OFFICE OF REGULATORY COUNSEL                                                      CLERK
                               BOX 4087, MSC-0246, AUSTIN, TEXAS 78773-0246
                                  Office: (512) 424-5842 Fax: (512) 424-7725
                                             www.dps.texas.gov

                                                                                    RECEIVED IN
                                                                               3rd COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                                               COMMISSION
  STEVEN C. McCRAW
      DIRECTOR
                                                                               1/6/2015 9:37:37   AM
                                                                                          A. CYNTHIA LEON, CHAIR
                                                                                              MANNY FLORES
   DAVID G. BAKER
ROBERT J. BODISCH, SR.                                                           JEFFREY D.     KYLE
                                                                                              FAITH JOHNSON
                                                                                              STEVEN P. MACH
 DEPUTY DIRECTORS                       January 6, 2015                                Clerk RANDY WATSON



      Jeffrey D. Kyle, Clerk
      Third Court of Appeals
      P O Box 12547
      Austin, TX 78711-2547

      RE: Case Number 03-14-00803-CV, Melvin Valentine v. Texas Department of
      Public Safety (Trial Court case number: C-1-CV-14-010145, Travis County)

      Dear Mr. Kyle,

      The following is my correct contact information in this case:

      VALERINA WALTERS
      Attorney for the Department of Public Safety
      Office of Regulatory Counsel
      P O Box 4087, MSC-0246
      Austin, Texas 78773-0246
      Phone: (512) 424-2736
      Fax: (512) 424-7725
      Email: valerina.walters@dps.texas.gov

      Kindly update accordingly. If you have any questions, please contact me. Thank
      you for your prompt attention to this matter.

      Sincerely,

      /s/ Valerina Walters
      Valerina Walters
                        CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was
served on the 6th day of January, 2015 in accordance with Tex. R. App. P. 9.5 to
the following:

      Melvin C. Valentine, Jr.
      12233 Runningbird Ln, #A
      Austin, TX 78758

      justiceintraviscounty@yahoo.com

                                               /s/ Valerina Walters
                                               VALERINA WALTERS




                               COURTESY • SERVICE • PROTECTION